Citation Nr: 0722379	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-32 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's nasal deviation, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased disability evaluation for the 
veteran's hypertension, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the issues on appeal.  The Board 
remanded the case to the RO for additional notification and 
assistance in claims development in June 2006 and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  There is no evidence that the nasal deviation requires 
frequent periods of hospitalization or results in marked 
interference with employment.

2.  The veteran is shown to have diastolic blood pressure 
readings predominantly under 100, and systolic blood pressure 
predominantly under 160, and he requires continuous 
medication for control of his blood pressure. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for nasal deviation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.97, Diagnostic Code 6502 (2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2003 partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.   

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  A July 2006 letter sent pursuant to the Board's 
remand informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004). 

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The veteran was also accorded a VA 
examination in June 2003 and a second VA examination in April 
2005.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); see also Sanders v. Nicholson, (No. 06-7001) 
(Fed. Cir. May 16, 2007) (requiring VA to presume errors in 
VCAA notice to be prejudicial to appellant, and shifting 
burden to VA to demonstrate error was not prejudicial).  


Nasal Deviation

Service connection for status post nasal injury with deviated 
septum was granted by an April 1981 rating decision, based on 
service medical records showing he struck his nose on a 
vehicle hatch, and a VA examination that revealed complaints 
of congested breathing after this incident and a finding of 
deviated septum.  

June 2003 VA examination showed the veteran's complaints of 
difficulty breathing through his right nostril in cold 
weather or when he had an infection or allergy affecting the 
respiratory tract.  He reported an occasional yellowish 
discharge, shortness of breath, and right nostril bleeding.  
He denied any time lost from work but said that when he had 
nasal discharge, he usually had difficulty with prolonged 
ambulation.  The examiner found a 30 percent obstruction of 
the right nostril with deviation of the septum to the right.  
The right nostril was smaller than the left.  

April 2005 VA examination showed the veteran's history of 
some trouble with nasal bleeding and difficulty breathing, 
but without time lost from work.  It was found that he did 
have deviation of the septum to the right.  April 2005 VA X-
ray showed that bony alignment of the nose was normal.  In 
the lateral view it was very difficulty to visualize the 
nasal bone.  The anterior nasal spine was intact.  The nasal 
septum was in the midline.  The impression was no significant 
findings. 

The severity of a nasal deviation is ascertained by 
application of the diagnostic criteria set forth at 38 C.F.R. 
§ 4.97, Diagnostic Code 6502, under which a 10 percent rating 
is appropriate for traumatic deviation of the septum when 
there is 50 percent obstruction of the nasal passages of both 
sides or complete obstruction on one side.  In this case, the 
veteran's currently assigned 10 percent evaluation is the 
maximum schedular evaluation available for a deviated nasal 
septum and no higher schedular evaluation is possible.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's nasal deviation now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization, rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has reported that his 
nasal deviation occasionally causes difficulty breathing 
through the right nostril, but the Board finds this symptom 
is consistent with the current rating.  He has not indicated 
that this results in any interference with employment.  There 
is no evidence of record indicating that the veteran has ever 
been hospitalized for his nasal deviation.  


Hypertension

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  
A 20 percent evaluation is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  Id.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  

Service connection for hypertension was granted by an August 
1981 rating decision based on service medical records showing 
labile hypertension and VA examination showing elevated blood 
pressure readings.  

June 2003 VA examination showed the veteran's blood pressure 
to be 128/80, 130/80, and 138/80, when sitting, standing, and 
lying down, respectively.  EKG showed normal sinus rhythm and 
Q-wave in lead 3 and V1 non-specific T-wave changes.  Chest 
X-ray showed no abnormality.  The examiner noted that the 
veteran had twice visited the emergency room for chest pain 
but had not had a heart attack.  It was said that his EKG 
changes were secondary to longstanding hypertension. 

April 2005 VA examination showed the veteran's long history 
of hypertension controlled by medication.  He was working as 
a pastor.  Blood pressure was 150/90, 158/90, and 160/90, 
when sitting, standing, and lying down, respectively.  It was 
said that these readings were borderline elevated.  Heart 
rate was regular and rhythmic.  Essential arterial 
hypertension was diagnosed.  Chest X-ray showed uncoiling of 
the aorta, and no active pulmonary disease. 

The Board has also considered the voluminous records of the 
veteran's treatment for hypertension and other conditions.  
The Board notes that since its 2006 remand alone, 188 pages 
of VA treatment records have been added to the claims file, 
and at essentially every treatment occasion, the veteran's 
blood pressure was obtained.  It would not be fruitful to 
review every one of these blood pressure readings.  Instead, 
the Board stresses that on only one occasion was the 
veteran's systolic pressure above 160 when he was taking his 
medication--an August 2003 reading was 169/93.  And, on only 
one occasion was diastolic pressure as high as 100 when he 
was taking his medication.  That is, in May 2005, blood 
pressure was 144/100.  The Board also notes the following 
blood pressure readings obtained when the veteran had not 
taken his blood pressure medicine:  144/82 (January 2003); 
159/100 (January 2003), 167/85 (March 2004), 163/104, retaken 
as 148/96 (January 2005), 158/104 (January 2005), and 144/99 
(February 2005). 

VA treatment records and examinations thus show that 
diastolic blood pressure is predominantly under 100.  
Systolic blood pressure is predominantly under 160, and the 
veteran requires continuous medication for control.  The 
Board finds that the veteran's hypertension most closely 
resembles the criteria for a 10 percent evaluation under 
Diagnostic Code 7101 for diastolic blood pressure 
predominantly 100 or more, or a history of diastolic blood 
pressure at predominantly 100 or more that requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  The Board therefore also finds 
that diastolic pressure is not shown to be predominantly 110 
or more, and systolic pressure is not shown to predominantly 
200 or more to warrant a higher, 20 percent evaluation.  Id.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the veteran's 
hypertension has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of disabilities.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


Consideration under 38 U.S.C.A. § 5107

After reviewing the totality of the relevant evidence, the  
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to increased disability 
evaluations for the issues currently on appeal.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit favorable 
determinations pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


